Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action has been issued in response to amendment filed on 06/12/2022, Claims 212-226 are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  
Claims 212-226 are presented for examination.
Claims 1-211 are cancelled.

Response to Arguments

Applicants' arguments have been carefully and respectfully considered and addressed. The arguments presented are moot based on amendment.
With regards to Applicant’s argument with respect to Double Patenting rejection, the amendment seems to overcome the rejection, therefore; the rejection is withdrawn.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 212, 214-218 and 220-226 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Kuo et al. US Patent Application Publication US 20160283458 A1 (hereinafter Kuo) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima).   
Regarding claim 212, Tommy teaches A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including ([0019] wherein Tommy describes devices and structures for processing the method), (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text).
Tommy does not teach identifying in an electronic workspace a first text passage including a first plurality of words; identifying in the electronic workspace a second text passage including a second plurality of words; analyzing the first and second text passages to determine first information conveyed by the first text passage and second information conveyed by the second text passage; automatically generating a third text passage that conveys the first information associated with the first text passage and the second information associated with the second text passage, but wherein the third text passage is generated to include a first set of textual revisions relative to the first text passage and a second set of textual revisions relative to the second text passage.
However, in analogous arts of generating output options based on the input text, Kuo teaches identifying in an electronic workspace a first text passage including a first plurality of words; identifying in the electronic workspace a second text passage including a second plurality of words (FIG. 3, [0052-0053], [0059], [0065-0066], [0079-0081] wherein Kuo identifies multiple text passages in workspace such word processor as illustrated in FIG. 3) analyzing the first and second text passages to determine first information conveyed by the first text passage and second information conveyed by the second text passage (FIG. 3, Abstract,  [0005-0006], [0065-0066], [0079-0081] wherein Kuo describes a disambiguation assistance that determines the user’s input means in view of context and provides and wherein a contextual-service provider analyzes the input and contextual information and provides suggestions as illustrated in FIG. 3) automatically generating a third text passage that conveys the first information associated with the first text passage and the second information associated with the second text passage, but wherein the third text passage is generated to include a first set of textual revisions relative to the first text passage and a second set of textual revisions relative to the second text passage (FIGS. 3, 6, Abstract,  [0005-0006], [0065-0081] wherein Kuo incorporates displaying suggestions candidates based two different text as illustrated FIG. 3, wherein the candidates are generated from the first and second text).
  It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and kuo by incorporating the method of automatically generating a third text passage that conveys the first information associated with the first text passage and the second information associated with the second text passage, but wherein the third text passage is generated to include a first set of textual revisions relative to the first text passage and a second set of textual revisions relative to the second text passage of kuo into the method of computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method of Tommy in order to an input mechanism to provide contextual services (kuo: [0003]). 
Tommy does not teach and causing the third text passage to be shown to a user of the electronic workspace via a display.
However, in analogous arts of generating output options based on the input text, Okajima teaches causing the third text passage to be shown to a user of the electronic workspace via a display (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings), (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima by incorporating the method of causing the third text passage to be shown to a user of the electronic workspace via a display of Okajima into the method of computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method of Tommy in order to include a focus selector as an input element that indicates a current part of user interface (Okajima: [0263]). 
Regarding claim 214, Tommy as modified by Kuo and Okajima teaches wherein the electronic workspace is associated with an electronic document (FIG. 3, [0052-0053], [0059], [0065-0066], [0079-0081] wherein Kuo identifies multiple text passages in workspace such word processor as illustrated in FIG. 3).
Regarding claim 215, Tommy as modified by Kuo and Okajima teaches wherein none of the first plurality of words is included in the third text passage (FIG. 3, [0052-0053], [0059], [0065-0066], [0079-0081] wherein Kuo provides suggestions candidates with plurality words as illustrated in FIG. 3).
Regarding claim 216, Tommy as modified by Kuo and Okajima teaches wherein none of the second plurality of words is included in the third text passage (FIG. 3, [0052-0053], [0059], [0065-0066], [0079-0081] wherein Kuo’s suggestions and text candidates include words from the input text as illustrated in FIG. 3).
Regarding claim 217, Tommy as modified by Kuo and Okajima teaches wherein the first text passage or the second text passage is provided into the electronic workspace by the user typing on a keyboard ([0024] wherein Okajima describes the input-output device that includes a keyboard, a display device, a touch panel and the like).
Regarding claim 218, Tommy as modified by Kuo and Okajima teaches wherein the first text passage or the second text passage is provided into the electronic workspace by the user dictating to a voice recognition application (Abstract, [0041] wherein Kuo provides a speech interface for inputs)
Regarding claim 220, Tommy as modified by Kuo and Okajima teaches wherein the third text passage includes at least some words of the first text passage and at least some words of the second text passage (FIG. 3, [0052-0053], [0059], [0065-0066], [0079-0081] wherein Kuo’s suggestions and text candidates include words from the input text as illustrated in FIG. 3).
Regarding claim 221, Tommy as modified by Kuo and Okajima teaches wherein words from the first passage are reordered in the third passage (FIG. 3, [0052-0053], [0059], [0065-0081] wherein Kuo treats the text based on text fragment and provides suggestions and text candidates displays the input text content in a different order that include words from the input text as illustrated in FIG. 3).
Regarding claim 222, Tommy as modified by Kuo and Okajima teaches wherein words from the second passage are reordered in the third passage (FIG. 3, [0052-0053], [0059], [0065-0081] wherein Kuo treats the text based on text fragment and provides suggestions and text candidates displays the input text content in a different order that include words from the input text as illustrated in FIG. 3).
Regarding claim 223, Tommy as modified by Kuo and Okajima teaches wherein words from the first and second passages are merged in the third passage (FIG. 3, [0052-0053], [0059], [0065-0081] wherein Kuo treats the text based on text fragment and provides suggestions and text candidates displays the input text content in a different order that include words from the input text as illustrated in FIG. 3).
Regarding claim 224, Tommy as modified by Kuo and Okajima teaches wherein one or more words of the first or second passages is substituted for one or more new words in the third passage ([0023] wherein Tommy incorporates substitution or rotation or words), ([0065], [0076] wherein Kuo incorporates replacing words of text fragment).
Regarding claim 225, Tommy as modified by Kuo and Okajima teaches wherein the third passage includes new text bridging words of the first and second passages ([0017] wherein Tommy assesses the connection between words).
Regarding claim 226, Tommy as modified by Kuo and Okajima teaches wherein one or more style elements associated with the first or second passages changed in the third passage ([0015], [0025], [0129] wherein Tommy evaluates the input and provides options based on grammar correction, modification and coherence of text), ([0027] wherein Okajima incorporates identifying input candidates by the format).
Claims 213 and 219 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Kuo et al. US Patent Application Publication US 20160283458 A1 (hereinafter Kuo) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima) and further in view of Satterfield et al. US Patent Application Publication US 20200342164 A1 (hereinafter Satterfield).
  Regarding claim 213, Tommy, Kuo and Okajima do not teach wherein at least one of the first text passage and the second text passage is provided to the electronic workspace using a paste function initiated by the user of the electronic workspace.
However, in analogous arts of generating output options based on the input text, Satterfield teaches wherein at least one of the first text passage and the second text passage is provided to the electronic workspace using a paste function initiated by the user of the electronic workspace ([0077] wherein Satterfield teaches a display module that presents suggested text and allowing copy and paste commands).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Satterfield with Tommy, Okajima and Kuo by incorporating the method of wherein at least one of the first text passage and the second text passage is provided to the electronic workspace using a paste function initiated by the user of the electronic workspace of Satterfield into the method of computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method of Tommy, Okajima and Kuo in order to generate a text input element and automatically copies the existing text into the text input element. (Satterfield: [0077]). 
Regarding claim 219, Tommy as modified by Kuo, Okajima and Satterfield teaches wherein the first text passage or the second text passage is provided into the electronic workspace by an electronic copy function applied to a source of text residing outside of the electronic workspace ([0077] wherein Satterfield teaches a display module that presents suggested text and allowing copy and paste commands).

Conclusion


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144